Citation Nr: 0611888	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-00 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
back injury.

2. Entitlement to service connection for residuals of a right 
hip injury.

3. Entitlement to service connection for residuals of a right 
shoulder injury.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1981 to 
May 1981 and March 1984 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for residuals of a back injury, finding 
that the veteran had not submitted new and material evidence 
to reopen his claim; denied service connection for residuals 
of a right hip injury, and denied service connection for 
residuals of a right shoulder injury.  

Irrespective of the RO's action regarding the claim to 
reopen, the Board must decide whether the veteran has 
presented new and material evidence to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the file. 

In February 2005, the Board remanded the case for additional 
evidentiary development, which was subsequently accomplished.

The issues of service connection for residuals of a low back 
injury and the residuals of a right shoulder injury are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In March 1996, the RO denied service connection for 
residuals of a back injury on the basis that the veteran had 
not submitted new and material evidence to reopen the claim; 
after the veteran was notified of the rating decision and of 
his procedural rights, he did not file an appeal.

2. The additional evidence presented since the March 1996 RO 
decision raises a reasonable possibility of substantiating 
the claim of service connection for residuals of a back 
injury.

3. Any current right hip disability is unrelated to service. 


CONCLUSIONS OF LAW

1. The March 1996 rating decision by the RO denying the claim 
of service connection for residuals of a back injury is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2. The additional evidence presented since the March 1996 
rating decision by the RO is new and material, and the claim 
of service connection for residuals of a back injury is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

3. Residuals of a right hip injury was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2005).


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

During the pendency of the appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued 
decisions in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006) and in Kent v. 
Nicholson, No. 04-181 (Vet. App. March 31, 2006), holding 
that the VCAA notice requirements must also include a 
provision pertaining to the rating of the disability and the 
effective date of the award, and specific notice requirements 
for a new and material evidence claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

As to the claim to reopen, given the favorable outcome, no 
conceivable prejudice to the veteran could result from 
reopening the claim. 

On the claim of service connection for residuals of a right 
hip injury, the RO provided post-adjudication VCAA notice by 
letter, dated in February 2005.  The notice included the type 
of evidence needed to substantiate the claim of service 
connection, namely, evidence of an in-service injury or 
disease; evidence of current disability; evidence of a 
relationship between the current disability and an injury, 
disease, or event in service. The veteran was informed that 
VA would obtain service medical records, VA records, and 
records of other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  In the statement of the case, dated in 
October 2002, the RO cited 38 C.F.R. § 3.159 with the 
provision that the claimant provide any evidence in his 
possession that pertained to a claim. 

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above cured the 
procedural defect because the veteran had the opportunity to 
submit additional argument and evidence.  He had already 
addressed the issue at a hearing before the Board. For these 
reasons, the timing of the VCAA notice was harmless error. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Although the VCAA notices did not include any provision for 
rating the disability and for the effective date, as the 
claim of service connection for residuals of right hip injury 
are denied, the matter of rating the disability and of 
assigning an effective date is moot.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified 
additional evidence which has yet to be obtained, and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

For above reasons, no further development is needed to ensure 
VCAA compliance.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

The RO denied service connection for residuals of a back 
injury in March 1996.  The evidence considered at the time of 
the 1996 rating decision included the service medical 
records, which showed acute low back strain, and 1995 private 
medical records, noting a history of an in-service injury and 
post-service treatment of low back pain.    

In the 1996 rating decision, the RO denied the claim of 
service connection for residuals of a back injury on the 
basis that the veteran had not submitted new and material 
evidence.  After the veteran was notified of the decision and 
of his procedural rights, he did not file an appeal.  By 
operation of law, the March 1996 rating decision by the RO 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 
20.202, 20.302 (a).  

In September 2001, the veteran filed the current claim to 
reopen.  The additional evidence consists of VA records from 
1996 to 2002 and records of the Social Security 
Administration (SSA).  The veteran also testified at a Board 
hearing in March 2004.

The SSA records disclose that in March 1994 an X-ray report 
revealed mild degenerative disk disease at the L3-4 level.  
History included chronic low back pain since an injury in a 
parachute jump, 10 years earlier.  The veteran was granted 
SSA disability benefits, in part, because of a back 
disability. 

VA records include complaints of chronic back pain, 
degenerative joint disease, and MRI findings of discogenic 
disease L3-4 and a bulging disc at L4-5.  The veteran further 
testified that he injured his back in a parachute jump during 
service. 

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the VA records, the SSA records, and the 
veteran's testimony are new and material.  The evidence is 
new because it has not been previously submitted and it is 
material because it shows disc disease in 1994 associated 
with a history of an in-service injury, raising a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the evidence is new and material and serves 
to reopen the claim.38 C.F.R. § 3.156(a).

Before reaching the merits of the claim of service connection 
for residuals of a back injury, further development is 
needed, which will be addressed in the REMAND. 

Service Connection for Residuals of a Right Hip Injury

In statements and testimony, the veteran asserts that his 
current right hip disability was the result of an in-service 
parachute injury, when his static line got caught in the 
plane, causing him to hit the ground hard.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.   

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The evidence shows a current hip disability.  VA records show 
that in October 1996 the veteran complained hip pain.  In 
April 2001, he complained of pain in the right hip and that 
it dislocated.  In January 2002, the veteran was able to 
dislocate the trochanter laterally and posteriorly and then 
replace the hip into position.  The veteran stated that he 
has had this since 1984.  The assessment was right hip 
partial and reversible dislocation.  In June 2002, the 
veteran complained of hip pain since service.  In July 2002, 
the veteran had definite dysfunction of the right hip. In 
September 2002, the assessment was chronic hip pain secondary 
to snapping hip syndrome.   

The next question is whether there is evidence of in-service 
incurrence of a right hip injury.  

The service medical records show that in July 1984 the 
veteran was injured in a static line parachute jump, but 
there is no complaint, finding, or history then of right hip 
involvement and no right hip abnormality was documented 
thereafter, including on separation examination. 

After service, a right hip complaint was not recorded until 
11 years after service in October 1996.  While the veteran 
complained of a dislocating hip since 1984, this is not 
reflected in the service medical records or the post-service 
medical records until 2001.  As the record does not show an 
in-service hip injury or continuity of symptomatology or a 
medical opinion, linking the current hip disability to an 
in-service injury, the preponderance of the evidence is 
against the veteran's claim.  

As for the probative weight of the veteran's statements and 
testimony, where as here, the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence of a nexus or relationship between the post-service 
diagnosis of and service is required to support the claim. 
The veteran as a layperson is not competent to offer a 
medical opinion and consequently his statements and testimony 
to the extent that he associates the post-service hip 
disability to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). Therefore, the 
Board must reject the veteran's statements and testimony as 
favorable evidence linking post-service right hip disability 
to service. 

As the Board can only consider independent medical evidence 
to support its findings and as the record does not contain 
favorable medical evidence in the form of a medical opinion 
to support the claim, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence has been presented to reopen the 
claim of service connection for residuals of a back injury, 
to this extent only the appeal is granted. 

Service connection for residuals of right hip injury is 
denied.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the claim of 
service connection for residuals of a back injury, but 
further development is needed before the Board can decide the 
merits of the claim. 

On the claim of service connection for residuals of a right 
shoulder injury, the service medical records show that in 
April 1984 the veteran had a reaction to vaccine shot that 
was given in the right shoulder, resulting in effusion of the 
right deltoid muscle, muscle spasm, limited range of motion, 
and slight lymphadenopathy.  After service, in September 
1989, the veteran sustained a right shoulder injury at work, 
and a bone scan revealed a probable venous lesion on the 
right shoulder.  VA records disclose that in September 2001 
there was a nodule in the right deltoid region, and history 
included a sterile abscess at the site of the injection in 
1984. 

Since the evidence of record does not contain sufficient 
medical evidence to decide the claims of service connection 
for residuals of back injury and residuals of a right 
shoulder injury, under the duty to assist, further 
evidentiary development is needed.  Accordingly, the case is 
REMANDED for the following action:

1. At this stage of the appeal to ensure 
VCAA compliance, notify the veteran of the 
ratings for the disabilities and the 
effective date provisions for a claim of 
service connection.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. March 3, 2006). 

2. Schedule the VA for an examination to 
determine whether the veteran currently 
has residuals of a back injury or right 
shoulder injury related to service. The 
claims file must be made available to the 
examiner for review.  The examiner is 
asked to express an opinion as to whether 
it is at least as likely as not that any 
current back disability or right shoulder 
disability is related the events of 
service.  

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

Also in formulating the medical opinion, 
the examiner is asked to comment on the 
clinical significance on the finding of 
acute low back strain on separation 
examination in January 1985 and the 
initial finding of disc disease in 1994, 
and the reaction to the in-service 
inoculation and the finding of a nodule in 
the right deltoid region in 2001. 

3. After the above has been completed 
adjudicate the claims. If any benefit 
sought remains denied, furnish the veteran 
a supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


